UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6237



GARY JACKSON,

                                              Plaintiff - Appellant,

          versus


DARRELL HOOPER, Welding Instructor; PIEDMONT
COMMUNITY COLLEGE,

                                             Defendants - Appellees,

          and


MRS. OWENS, Vocational    Programmer;    CASWELL
CORRECTIONAL CENTER,

                                                          Defendants.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    Wallace W. Dixon,
Magistrate Judge. (1:05-cv-00096-WWD)


Submitted:   September 5, 2007          Decided:   September 13, 2007


Before WILKINSON and NIEMEYER, Circuit Judges, and WILKINS, Senior
Circuit Judge.



Affirmed by unpublished per curiam opinion.
Gary Jackson, Appellant Pro Se.     Alan S. Hicks, ALAN S. HICKS,
P.A., Roxboro, North Carolina; Yvonne Bullock Ricci, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Gary   Jackson   appeals    the   magistrate    judge’s*      order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.            We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the magistrate judge.           Jackson v.

Hooper,   No.   1:05-cv-00096-WWD     (M.D.N.C.   Jan.    25,   2007).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




     *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (2007).

                                 - 3 -